Citation Nr: 1816908	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-37 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gout of the bilateral knees.

2.  Entitlement to service connection for gout of the bilateral ankles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Claire M. Davidoski, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1988 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's gout of the bilateral knees is a chronic disease of which the Veteran has experienced symptoms continually since his active service.

2.  The Veteran's gout of the bilateral ankles is a chronic disease of which the Veteran has experienced symptoms continually since his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout of the bilateral knees have been met.  38 U.S.C §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for gout of the bilateral ankles have been met.  38 U.S.C §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefits sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  While not specifically noted to be a chronic disease in 38 C.F.R. § 3.309 (a), gout is a type of arthritis in which uric acid crystals are deposited around joints.  See 68 Fed. Reg. 6,998, 7,008 (Feb. 11, 2003).  Because arthritis is a chronic disease listed in 38 C.F.R. § 3.309 (a), service connection based on chronicity or continuity of symptomatology is applicable with regard to gout as well.

Here, the evidence supports a finding that the Veteran has displayed a continuity of symptomatology for gout of the bilateral knees and bilateral ankles since he was in active service.

The Veteran has been diagnosed with gout in his bilateral knees and bilateral ankles since 1999.  Service treatment records show that the Veteran was treated numerous times for issues with both his ankles and his knees while in service, which were never related to trauma.  He would have pain and sometimes swelling associated with the joints, and could not relate them to any specific injuries.  In service, he was often diagnosed with strains or tendonitis related to his complaints of joint pain.

The Veteran has consistently stated, in written statements submitted in support of his appeal, in private treatment records, and in his testimony before the Board in November 2017, that the symptoms associated with his gout diagnoses in 1999 began in service.  The symptoms included pain and swelling of the bilateral knees and ankles.

The Veteran's private treatment providers also submitted written statements in support of his claim.  A letter dated June 2014 from Dr. D.S. Attaway stated that the Veteran had been his patient for 11 years and that he treated him from time to time for gout.  Dr. Attaway wrote that it was an absolute medical certainty that the Veteran's gout problem began during his time in the military.  Dr. Attaway further wrote that, although the diagnosis was missed during his military medical evaluations, the symptoms the Veteran relates during that time are clearly consistent with gouty arthropathy.  A letter from Dr. Anderson dated July 2014 states that when the Veteran came to him in January 1999 complaining of joint pains which were eventually diagnosed as gout, the Veteran reported that he had had the symptoms for some time prior to seeking treatment.

The Veteran was afforded a VA examination for his gout in June 2013, where the VA examiner concluded that the Veteran's bilateral knee and bilateral ankle gout were less likely than not incurred in or caused by an in-service event.  However, the examiner's rationale for this conclusion was that gout was not specifically diagnosed while the Veteran was in service, yet in other parts to the examination report,  the examiner stated that the gout symptoms were onset while the Veteran was in the military.

In light of the foregoing, given that gout is a diseased recognized as being chronic and subject to a presumptive service connection, the Boards finds that service connection for the Veteran's bilateral knee and bilateral ankle gout is warranted.  The evidence is at least in equipoise that the Veteran has established a continuity of symptomatology of pain and swelling in his ankles and knees since service that was eventually recognized as symptoms of the gout for which he has been diagnosed.
  

ORDER

Service connection for gout of the bilateral knees is granted.

Service connection for gout of the bilateral ankles is granted.




____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


